DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response dated 8/27/2021 has been entered in its entirety. Claim 1-16 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a series of telephonic interviews with Paul Bowen on 9/3/2021.
The application has been amended as follows:
In the Claims:
In claim 1, line 10, after “position, by introducing hydraulic fluid into the annular space”, the following was inserted -- when the annular barrier is mounted on the well tubular metal structure --.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/7/2021